Title: To Thomas Jefferson from Philip Mazzei, 26 October 1785
From: Mazzei, Philip
To: Jefferson, Thomas



My very Dear Sir
Paris 26 Oct. 1785 Wednesday night

Since you had said the day before yesterday that you would not go to Fontainebleau today unless the weather was good and since it rained yesterday all day without any sign of change in the near future I hoped to see you after dinner at Chaillot and I have learned with great sorrow that I shall have to leave for Holland without seeing you.
Monday evening after we parted I went to Mr. Meyer’s house and took him with me to Williamos’ to have him meet him. The thing went marvelously well; Williamos took great pleasure in  conversing with this semi-countryman and he asked him to come back to see him. Meyer assumed the obligation to give him two écus every two days and he will begin Friday. I had given him two on Saturday as I told you and two I gave him on Monday when I went to see him with Meyer, but this evening I gave him nothing, because I learned from him himself that he has received a louis and a half from Mr. Barclay today, and that out of that sum he must pay only fifteen lire for some small purchases that he has made in the neighborhood. In addition I asked him whether he was in need and he himself replied no. As for the louis that I paid out I have an understanding with Meyer to whom your Excellency can pay it together with what additional sum he will give Williamos. On your return it will be well for you to see him and tell him to do (if you think it appropriate) as I have done, that is to give him the two écus every two days when he is in need and to give him nothing when he receives assistance from other quarters. Last night he was much better and from what I’ve been told the doctor hopes to bring him around.
I enclose herewith the note for the fifty louis and I am taking the liberty of taking with me the papers that you lent me which are so important to you. I take this liberty because I have great hopes of being able to have a copy made for myself in the office of the Van Staphorst brothers; because in my hand they are just as safe as if they were in your study and because I must return so soon that there is no likelihood that you could need them in the interval.
I should be much obliged to you if you would take the trouble to reply on the subject of this letter and to send me the reply chez Messrs. Nicholas & Jacob Van Staphorst à Amsterdam.
At my death I shall probably leave what little I shall have on me, that is, clothing, watch, &c. to those who attend me at that time. In my will, which I wish to make immediately, I shall dispose of the two lots in Richmond, of my money in the loan office, the military certificates, Colle, and the asses if I succeed in sending them to Virginia and in establishing title to them. My only definite and legitimate debts will probably be with the Van Staphorst brothers or with some other house which may take their place. Therefore the only trouble for my executor will be to safeguard the rights of my creditors and those to whom I shall leave the remainder, particularly against the claims of the scoundrelly Petronilla, indeed of her alone because I cannot see that any can arise from any other quarter. I should like to know if your Excellency will do me the favor to accept  this responsibility in which case you would relieve me of a worry which weighs upon me. I should like to know also whether it is necessary to mention in the will the power of attorney given to Ed. Randolph and Mr. Blair or whether the said power of attorney ceases with my life.
I should very much like you to have the kindness to put in writing for me the formula for making a second mortgage in such a way that I may be sure of avoiding mistakes which might prejudice my creditors when my soul is dead and my body dissolved.
To avoid my wife’s being entitled to half of the money in the Virginia bonds, or the military certificates, could I not mortgage the interest for a given sum or for a certain number of years to those persons to whom I should want to leave it?
If you will be kind enough to reply to me concerning everything, you will do me the greatest favor; and I now pass to a subject about which it would not be well to reply in writing.
After my return to Virginia I came to know better than I had known before that being born in a foreign country and not being wealthy tend to exclude one from those occupations reputed to be honorable and in which the zealous and active citizen can be useful to his country even though he have but mediocre ability. The persuasion that I could be useful, the desire to be so, my active nature and that sort of ambition which to me seems praiseworthy, do not permit me to see myself neglected without grave and continuous unhappiness. Men cannot change themselves as regards their innermost feelings even though they may be the absolute masters of their actions. If I could render some service in Europe so as to become honorably known in America the scene would doubtless change; and I am convinced that your Excellency and Mr. Adams could without difficulty open the path for me to do so if you would write what you know of me concerning my zeal (not for the trees or the rivers or for the land of America but for the asylum of liberty), the confidence that may be had concerning my honesty, about my connections which are perhaps still a great support for success in business, and of my knowledge of the world, particularly of those quarters where our wise compatriots probably would have need of charting a new course. I do not think it would be indelicate to mention to Mr. Adams, when you write to him about other matters, my desires and hopes, and to ask him for his opinion. Both of you know very well that every instrument has a particular use, and that many of the most learned and judicious men are not as capable of conducting  an affair as one of mediocre ability who has a first-hand knowledge of the particulars.
Speaking of financial matters I ought to have asked you also to show me the method to keep from losing title to the asses if I succeed in sending them in my name or in the name of someone else and if it should happen that an heir of the person who appeared to be the owner should claim the title.
Pardon the inconvenience of such a long hodge-podge. I beg you to favor me with the information I need as soon as possible, honor me with your commands, and believe me invariably with the highest esteem, your most humble servant, most obliging and most affectionate friend,

Filippo Mazzei


I have informed the M. de la Fayette of your present address. I beg you to send the letter to Mr. Adams by the first opportunity, and if you think he is able to send the other 3 to America first, pray send him those also.

